Title: From Thomas Jefferson to Madame de Tessé, 6 September 1795
From: Jefferson, Thomas
To: Tessé, Adrienne Catherine de Noailles, Comtesse de



Monticello Sep. 6. 1795.

When I parted with you, my dear Madam, in Paris, I little expected we should have been so long without seeing or hearing from each other. My return to that country was prevented by overpersuasions to undertake an office in our new government, which I did, much against my inclination. The disturbances which afterwards prevailed in France have given me reason to be satisfied that I did not return there: and I have at length been able to withdraw from public office with marks of having given as general satisfaction to my fellow-citizens as I could expect. I am now enjoying at home peace, peaches, and poplars, all of which I know you sufficiently prize. I am become the most industrious and ardent farmer of the canton and have so much to do to recover my farms from the desolated state in which I found them after a ten years absence, that I have no fear of ennui from want of emploiment in that way during my life, be it ever so long.—I heard that the state of your health, which was never such as your friends wished, had obliged you to go to Switzerland soon after I left you. Your relation in Philadelphia gave me more certain information afterwards of your being there and situated in comfort; and lately I have recieved through Mr. Gautier further information of you. I wish my next news may be that your country is placed in peace and freedom, and yourself returned to it and treated with that justice which I know to be due to your free and patriotic principles.  We know little of what is passing in that country, for I would not call knowlege the misinformation we get thro’ the English papers. We know from our own experience that they say of their enemies, not what is true, or what they believe to be true, but what they would wish the world to believe of them. Your repugnance to the sea forbids all hope in us that you may ever come to repose under the shade of our Magnolias. The state of society here, farther removed from that of France than it is in Switzerland, and, above all, the want of our language and little use here of yours, are further discoragements. Yet there are circumstances which would please you. A genial climate, a grateful soil, gardens planted by nature, liberty, safety, tranquility and a very secure and profitable revenue from whatever property we possess. Promise us therefore that when you can be safely wafted in a baloon, so as to avoid the nausea of sea sickness, you will come over. We will teach you to speak our language, and you will teach yourself to be contented with a more flegmatic society than that of Paris. But I beseech you let me hear from yourself, as there is no one in whose happiness I take a more lively interest. I join in this Madame de Tott and Monsieur de Tesse, whom I consider as parts of yourself. The difficulty of getting letters safely thro’ wars by sea, and wars by land, have prevented my attempting it sooner; and even now I hardly know how this is to go. Mr. Monroe, our Minister Plenipotentiary at Paris, one of the worthiest characters on earth, and of whom it will be some recommendation to you that he is an elève of mine, will form a common center for our letters. I shall desire him to find the safest way of sending this, in which I purposely avoid every other object but that of conveying to yourself, Made. de Tott, and Monsr. de Tessé my fervent prayers for your happiness, and effusions of the sincere and unalterable attachment with which I am, Dear Madam, your affectionate friend & humble servt

Th: Jefferson

